Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00747-CV

                  NORTHEAST INDEPENDENT SCHOOL DISTRICT,
                                 Appellant

                                              v.

                                     Blanch S. REYNA,
                                          Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-01212
                      Honorable Cathleen M. Stryker, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against the party who incurred them. See TEX. R. APP. P. 43.4.

       SIGNED December 10, 2014.


                                               _________________________________
                                               Patricia O. Alvarez, Justice